ACCEPTED
                                                                            06-17-00165-CR
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                         12/5/2017 12:12 PM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                                     ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-17-00165-CR                  FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                            IN THE                   12/5/2017 12:12:38 PM
                                                          DEBBIE AUTREY
                     COURT OF APPEALS                         Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
___________________________________________________________

            DYWANE JERMAIN MORGAN., Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
___________________________________________________________

     ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
    RED RIVER COUNTY, TEXAS; HONORABLE WES TIDWELL;
                  TRIAL COURT NO. CR02253
___________________________________________________________

      APPELLEE’S (STATE’S) MOTION TO
       EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Val J. Varley, County and District Attorney
                    Red River County and District Attorney’s Office
                    Red River County Courthouse
                    400 North Walnut Street
                    Clarksville, Texas 75426-4012
                    (903) 427-2009
                    (903) 427-5316 (Fax)

                     ATTORNEYS FOR THE STATE OF TEXAS




                                1
                      CAUSE NO. 06-17-00165-CR

                                 IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
___________________________________________________________

               DYWANE JERMAIN MORGAN., Appellant

                                    V.

                 THE STATE OF TEXAS, Appellee
___________________________________________________________

     ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
    RED RIVER COUNTY, TEXAS; HONORABLE WES TIDWELL;
                  TRIAL COURT NO. CR02253
___________________________________________________________

       APPELLEE’S (STATE’S) MOTION TO
        EXTEND TIME FOR FILING BRIEF
 ____________________________________________________________

TO THE HONORABLE SIXTH COURT OF APPEALS AT TEXARKANA:

      COMES NOW, the State of Texas, by and through the elected County

and District Attorney, Val J. Varley, and the Red River County and District

Attorney’s office (“the State”), respectfully submits this Motion to Extend

Time to File the Appellee’s (State’s) Brief under Rules 10 and 38 of the

Texas Rules of Appellate Procedure. The State moves this Court pursuant

to the Texas Rules of Appellate Procedure for an extension of time in which


                                     2
to the Appellee’s (State’s) Brief upon good cause shown below.

                                          I.

         On or about November 3, 2017, the appellant, Dwyane Jermain

Morgan filed his brief in the above-styled and numbered appellate cause.

         As the appellee, the State’s Brief is currently due on or before

December 4, 2017. The State seeks another one (1) day in which to file its

brief.

                                          II.

         This is an appeal from a final judgment of conviction in the 6th

Judicial District Court of Red River County, Texas. The District Court

cause number was CR02253.

                                         III.

         The present deadline for filing the Appellee’s (State’s) Brief is

Monday, December 4, 2017.              This is the State’s first motion for an

extension of time to file its brief.




                                          3
                                       V.

      For good cause, the appellee (the State) seeks an additional one (1)

day in which to file its brief. All internet systems in the Red River County

Courthouse were out of service December 4, 2017, therefore the Appellee

(State) was unable to e-file it’s brief in a timing manner.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to the Court’s motion docket, this

Court grant the Appellee’s (State’s) Motion to Extend Time to File Brief in

its entirety and grant an additional one (1) days in which to file its Brief on

or before December 5, 2017; and for such other and further relief, both at

law and in equity, to which it may be justly and legally entitled.




                                        4
                        Respectfully submitted,

                        Val J. Varley, County and District Attorney
                        Red River County and District Attorney’s Office
                        Red River County Courthouse
                        400 North Walnut Street
                        Clarksville, Texas 75426-4012
                        (903) 427-2009
                        (903) 427-5316 (Fax)
                        valvarley@valornet.com


                        By: /s/Val Varley
                               Val J. Varley
                               SBN # 20496580

                        ATTORNEYS FOR THE STATE OF TEXAS

                           VERIFICATION

THE STATE OF TEXAS            §
                              §
COUNTY OF RED RIVER           §

      BEFORE ME, the undersigned authority, on this day personally
appeared Val J. Varley, who after being duly sworn stated:

     I am the attorney representing the Appellee (The State of Texas)
     in the above-styled and numbered appellate cause. I have read
     the foregoing Appellee’s (State’s) Motion to Extend Time to
     File Brief and the facts and allegations contained are known to
     me and they are true and correct to the best of my personal
     knowledge. The signatures herein were made with my express
     permission.


                                     /s/Val Varley
                                     Val J. Varley



                                    5
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 5th day of December, 2017 upon the following:

Troy Hornsby
Miller, James, Miller & Hornsby, L.L.P.
1725 Galleria Oaks Drive
Texarkana, Texas 75503
Troy.hornsby@gmail.com
903.794.2711, f. 903.792.1276


                                     /s/Val Varley
                                     Val J. Varley
                                     valvarley@varlornet.com




                                     6